Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 1 of 13 PageID #: 569




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §           CASE NO. 4:18-CR-132(5)
                                                   §
  FRANCISCO NAVA MONDRAGON                         §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Francisco Nava Mondragon’s (“Mondragon”) pro

  se Letter Motion (#160), which the court will construe as a request for compassionate release.

  Mondragon contends that he has various medical conditions for which he is not receiving treatment

  and requests that the court grant him “The Clemency.” United States Probation and Pretrial

  Services (“Probation”) conducted an investigation and recommends that the court deny the motion.

  The Government filed a response in opposition (#163). Having considered the motion, Probation’s

  recommendation, the Government’s Response, the record, and the applicable law, the court is of

  the opinion that the motion should be denied.

  I.       Background

           On August 8, 2018, the United States Grand Jury for the Eastern District of Texas returned

  a one-count Indictment charging Mondragon and four co-defendants with Conspiracy to Possess

  with Intent to Distribute Cocaine, in violation of 21 U.S.C. § 846. On November 29, 2018,

  pursuant to a non-binding plea agreement, Mondragon entered a plea of guilty. In his Factual

  Basis, as confirmed by his Presentence Investigation Report (“PSR”), Mondragon admitted that

  he knew the amount involved during the term of the conspiracy was at least 5 kilograms but less

  than 15 kilograms of a mixture or substance containing a detectable amount of cocaine. He further

  stipulated that his role in the conspiracy was to safeguard currency which would be used by
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 2 of 13 PageID #: 570



  co-conspirators to purchase kilogram quantities of cocaine for further distribution in the Eastern

  and Northern Districts of Texas. On April 3, 2019, Mondragon was sentenced to 57 months’

  imprisonment, followed by a 5-year term of supervised release. Mondragon is currently housed

  at CI Reeves I & II (“Reeves”), a contracted correctional institution in Reeves County, Texas.

  Mondragon requests that the court grant him clemency because he purportedly had a heart attack

  earlier this year and he claims to suffer from an infection on his right leg, diabetes, high

  cholesterol, and high blood pressure. Mondragon further maintains that he is not receiving needed

  medical treatment. The Government asserts that Mondragon’s request for clemency must be

  denied because the courts are not authorized to grant clemency. Probation points out that

  Mondragon, who was previously convicted of illegal entry of the United States, has an active

  Immigration and Customs Enforcement (“ICE”) detainer, which makes him ineligible for

  community-based programs, including home confinement and compassionate release.

  II.    Analysis

         A.      Mondragon’s Request for Clemency

         The court’s authority to reduce or modify a sentence is limited once a sentence of

  imprisonment has been imposed. Dillon v. United States, 560 U.S. 817, 819 (2010); United States

  v. Varner, 948 F.3d 250, 253 (5th Cir. 2020); United States v. Banks, 770 F.3d 346, 348 (5th Cir.

  2014); United States v. Hernandez, 645 F.3d 709, 711 (5th Cir. 2011). Pursuant to 18 U.S.C.

  § 3582(c), a district court is authorized to modify a previously imposed term of imprisonment only

  under the following circumstances: (1) when the court receives a motion from the Director of the

  Bureau of Prisons (“BOP”), or under certain circumstances, a motion from the defendant,

  indicating that there are extraordinary and compelling reasons warranting a reduction and that


                                                  2
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 3 of 13 PageID #: 571



  reduction is consistent with applicable policy statements issued by the Sentencing Commission;

  (2) when the district court, pursuant to Rule 35(a) of the Federal Rules of Criminal Procedure,

  acting within 14 days after the imposition of sentence, wishes to correct an arithmetical, technical,

  or other clear error identified in a previously imposed sentence; (3) when the defendant has

  provided substantial assistance and the government moves for a sentence reduction; or (4) when

  the defendant has been sentenced to a term of imprisonment based upon a sentencing range that

  has subsequently been lowered by the Sentencing Commission. 18 U.S.C. § 3582(c); see Banks,

  770 F.3d at 348; United States v. Meza, 620 F.3d 505, 507 (5th Cir. 2010).

          Here, Mondragon requests “The Clemency” due to his purported medical conditions.

  Courts, however, do not have the authority to reduce a previously-imposed sentence based on

  “clemency.” Under the Constitution, the President—not the courts—has the power to grant

  clemency, ordinarily in the form of a pardon or commutation. U.S. CONST. art. II, § 2, cl. 1

  (“The President . . . shall have Power to grant Reprieves and Pardons for Offences against the

  United States, except in Cases of Impeachment.”). The clemency process is overseen by the

  Pardon Attorney at the Department of Justice (“DOJ”), who reports to the Deputy Attorney

  General, to whom the oversight of the clemency process and recommendations to the President

  has been delegated by the Attorney General.           28 C.F.R. §§ 0.35-0.36 (2014).1         Thus,

  Mondragon’s request for clemency is denied because the court is without the authority to grant that

  type of relief.




          1
            The Office of the Pardon Attorney provides extensive information regarding the application
  process, and advisory guidance is provided in 28 C.F.R. pt. 1 and the Justice Manual. U.S. DEP’T OF
  JUST., JUSTICE MANUAL §§ 9-140.112, 9-140.113 (2018), http://www.justice.gov/jm/justice-manual.

                                                   3
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 4 of 13 PageID #: 572



         Mondragon fails to identify a valid procedural basis for his request. Nevertheless, “[a]

  document filed pro se is ‘to be liberally construed.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

  (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); accord Bourne v. Gunnels, 921 F.3d 484,

  490 (5th Cir. 2019) (“filings of a pro se litigant are ‘to be liberally construed, and a pro se

  complaint, however inartfully pleaded, must be held to less stringent standards than formal

  pleadings drafted by lawyers.’”); Thorn v. McGary, 684 F. App’x 430, 432 n.2 (5th Cir. 2017)

  (“We liberally construe briefs of pro se litigants.”) Because a pro se litigant’s motion is not

  always what it purports to be, a court may sometimes recharacterize a motion that is labeled

  differently. See United States v. Elam, 930 F.3d 406, 409 (5th Cir. 2019) (citing Castro v. United

  States, 540 U.S. 375, 377 (2003)); Hopes v. Davis, 761 F. App’x 307, 309 (5th Cir. 2019);

  United States v. Bledsoe, 548 F. App’x 124, 124 (5th Cir. 2013) (“[I]t is the essence of a pro se

  prisoner’s pleading, rather than the label attached to it, that controls how that pleading is

  characterized.” (citing United States v. Santora, 711 F.2d 41, 42 n.1 (5th Cir. 1983))). The

  court’s decision to recharacterize a motion is discretionary. Elam, 930 F.3d at 409 (citing

  Santora, 711 F.2d at 42).

         Mondragon raises health concerns as the reason for his clemency request. Therefore, the

  court will liberally construe Mondragon’s pro se letter as a motion for compassionate release under

  28 U.S.C. § 3582(c)(1)(A) for health-related reasons. See United States v. Cantu, 423 F. Supp.

  3d 345, 346 (S.D. Tex. 2019) (construing a pro se letter motion requesting home confinement as

  a motion for compassionate release).




                                                  4
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 5 of 13 PageID #: 573



         B.      Compassionate Release

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the [BOP], or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of
         30 days from the receipt of such a request by the warden of the defendant’s facility,
         whichever is earlier, may reduce the term of imprisonment (and may impose a term
         of probation or supervised release with or without conditions that does not exceed
         the unserved portion of the original term of imprisonment), after considering the
         factors set forth in section 3553(a) to the extent that they are applicable, if it finds
         that extraordinary and compelling reasons warrant such a reduction; or the
         defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
         to a sentence imposed under section 3559(c), for the offense or offenses for which
         the defendant is currently imprisoned, and a determination has been made by the
         Director of the [BOP] that the defendant is not a danger to the safety of any other
         person or the community, as provided under section 3142(g); and that such a
         reduction is consistent with applicable policy statements issued by the Sentencing
         Commission . . . .


  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J.

  Feb. 27, 2014) (denying petitioner’s motion for compassionate release because no motion for his

  release was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640,

  at *3 (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to

  grant compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant

  the means to appeal the BOP’s decision not to file a motion for compassionate release on the

                                                    5
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 6 of 13 PageID #: 574



  defendant’s behalf. Cantu, 423 F. Supp. 3d at 347; United States v. Bell, No. 3:93-CR-302-M,

  2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however,

  makes it clear that the court may not grant a defendant’s motion for compassionate release unless

  the defendant has complied with the administrative exhaustion requirement.           18 U.S.C.

  § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even though [the]

  exhaustion requirement does not implicate [the court’s] subject-matter jurisdiction, it remains a

  mandatory condition.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

  exhaustion requirement . . . presents a glaring roadblock foreclosing compassionate release.”).

  Thus, before seeking relief from the court, a defendant must first submit a request to the warden

  of his facility to move for compassionate release on his behalf and then either exhaust his

  administrative remedies or wait for the lapse of 30 days after the warden received the request.

  18 U.S.C. § 3582(c)(1)(A); Alam, 960 F.3d at 833-34; Raia, 954 F.3d at 597.

         Here, Mondragon is foreclosed from obtaining relief because he has not submitted a

  request for compassionate release to the warden of the facility where he is housed. Probation

  reports that Mondragon has not submitted any formal or informal request, nor has he verbally

  requested information from the BOP, regarding consideration for compassionate release. See

  Alam, 960 F.3d at 832 (“[B]ecause this exhaustion requirement serves valuable purposes (there

  is no other way to ensure an orderly processing of applications for early release) and because it

  is mandatory (there is no exception for some compassionate-release requests over others), we must

  enforce it.”); United States v. Garcia, No. CR 2:18-1337, 2020 WL 3000528, at *3 (S.D. Tex.

  June 2, 2020) (“While the Court sympathizes with Defendant’s plight, because he has failed to

  comply with the exhaustion requirements under § 3582, his motion is not ripe for review, and the


                                                 6
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 7 of 13 PageID #: 575



  Court is without jurisdiction to grant it.”); United States v. Garcia-Mora, No. CR 18-00290-01,

  2020 WL 2404912, at *2 (W.D. La. May 12, 2020) (“Section 3582(c)(1)(A) does not provide [the

  court] with the equitable authority to excuse [the defendant’s] failure to exhaust his administrative

  remedies or to waive the 30-day waiting period.”); United States v. Collins, No. CR 04-50170-04,

  2020 WL 1929844, at *2 (W.D. La. Apr. 20, 2020); see also Ross v. Blake, ___ U.S. ___,

  136 S. Ct. 1850, 1857 (2016) (“[J]udge-made exhaustion doctrines . . . remain amenable to

  judge-made exceptions,” whereas “mandatory exhaustion statutes . . . establish mandatory

  exhaustion regimes, foreclosing judicial discretion.”).       Moreover, even if Mondragon had

  complied with the exhaustion requirement before filing the instant motion, nothing in his motion

  indicates that extraordinary and compelling reasons exist to release him from confinement.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in


                                                   7
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 8 of 13 PageID #: 576



  18 U.S.C. § 3553(a),2 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          The USSG provides that extraordinary and compelling reasons exist regarding a

  defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

  serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering

  from a serious physical or medical condition,” “suffering from a serious functional or cognitive

  impairment,” or “experiencing deteriorating physical or mental health because of the aging

  process, that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A). Here, according to Mondragon’s PSR, he is 52 years old and

  his medical history includes hypertension, depression, gout, and arthritis. Probation reports he

  is receiving treatment for type 2 diabetes, hypothyroidism, and hypertension. Mondragon also

  claims that he suffered a heart attack when he arrived at Reeves and that he has an unidentified

  infection in his right leg as well as high cholesterol. According to Probation, the BOP Facility

  Administrator indicated that Mondragon did not have a cardiac event at Reeves in early 2020 and


          2
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       8
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 9 of 13 PageID #: 577



  has never been transported outside the facility for medical treatment to the local hospital or any

  other clinics for care. Probation also notes that Mondragon has been seen in medical services for

  complaints of foot pain, but there is no indication or diagnosis of an actual infection. It appears

  that Mondragon is ambulatory, maintains a job assignment as a general orderly in his housing unit,

  and remains in general population. Thus, his medical summary does not meet the criteria listed

  above. None of these medical conditions is terminal or substantially diminishes his ability to

  provide self-care.

         Therefore, Mondragon’s request for compassionate release potentially falls into the fourth,

  catch-all category of “other” extraordinary and compelling reasons, which specifically states that

  the Director of the BOP shall determine whether “there exists in the defendant’s case an

  extraordinary and compelling reason other than, or in combination with, the reasons described in

  subdivisions (A) through (C).” Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved

  to the BOP Director, the Commission acknowledged, even before the passage of the First Step

  Act, that courts are in the position to determine whether extraordinary and compelling

  circumstances are present. United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019)

  (“Read in light of the First Step Act, it is consistent with the previous policy statement and with

  the Commission guidance more generally for courts to exercise similar discretion as that

  previously reserved to the BOP Director in evaluating motions by defendants for compassionate

  release.”); see Cantu, 423 F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A)

  . . . is that when a defendant brings a motion for a sentence reduction under the amended

  provision, the Court can determine whether any extraordinary and compelling reasons other than

  those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).


                                                  9
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 10 of 13 PageID #: 578



         In the case at bar, there is no indication that the BOP Director made a determination

  regarding the presence of extraordinary and compelling reasons with respect to Mondragon for

  any reason. Moreover, in exercising its discretion, the court finds that no extraordinary and

  compelling reasons exist in relation to Mondragon’s situation. Although Mondragon may have

  legitimate concerns regarding COVID-19, he does not establish that the BOP cannot manage the

  outbreak within his correctional facility or that the facility is specifically unable to treat

  Mondragon, if he were to contract the virus and develop COVID-19 symptoms, while

  incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society and the

  possibility that it may spread to a particular prison alone cannot independently justify

  compassionate release, especially considering BOP’s statutory role, and its extensive and

  professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No. CR

  2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

  spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

  to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

  United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020)));

  United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

  2020) (finding the defendant had failed to present extraordinary and compelling reasons to modify

  his prison sentence because he “does not meet any of the criteria set forth by the statute” and he

  “cites no authority for the proposition that the fear of contracting a communicable disease warrants

  a sentence modification”). In fact, Probation reports that no inmates or staff have tested positive

  for the virus at Reeves. Hence, Mondragon has failed to establish that a qualifying medical

  condition or other reasons exist that would constitute extraordinary and compelling reasons to


                                                  10
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 11 of 13 PageID #: 579



  reduce his sentence to time served and warrant his release from imprisonment. Furthermore, the

  court cannot conclude that he would not pose a danger to any other person or to the community,

  if released.

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General in

  March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

  as described by the Centers for Disease Control and Prevention, for the purpose of determining

  which inmates are suitable for placement on home confinement. See Collins, 2020 WL 1929844,

  at *3. The BOP notes that inmates need not apply to be considered for home confinement, as this

  is being done automatically by case management staff. To date, the BOP has placed 4,670 inmates

  on home confinement. The March 2020 directive is limited to “eligible at-risk inmates who are

  non-violent and pose minimal likelihood of recidivism and who might be safer serving their

  sentences in home confinement rather than in BOP facilities.” United States v. Castillo, No. CR

  2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive

  authority to determine where a prisoner is housed; thus, the court is without authority to order

  home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States

  v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)

  (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate to

  home confinement.”).

         In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

  acknowledges that the DOJ has an obligation to protect both BOP personnel and inmates. He also

                                                11
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 12 of 13 PageID #: 580



  notes that the DOJ has the responsibility of protecting the public, meaning that “we cannot take

  any risk of transferring inmates to home confinement that will contribute to the spread of

  COVID-19 or put the public at risk in other ways.” The Attorney General issued a subsequent

  Memorandum to the BOP on April 3, 2020, in which he emphasizes that police officers protecting

  the public face an increased risk from COVID-19 and cannot avoid exposure to the virus, with

  their numbers dwindling as officers who contract the virus become ill or die or need to recover

  or quarantine to avoid spreading the disease. Accordingly, he cautions:

         The last thing our massively over-burdened police forces need right now is the
         indiscriminate release of thousands of prisoners onto the streets without any
         verification that those prisoners will follow the laws when they are released, that
         they have a safe place to go where they will not be mingling with their old criminal
         associates, and that they will not return to their old ways as soon as they walk
         through the prison gates.


  As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

  behave if he were to be released is how he behaved in the past, and his track record is a poor

  one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

  States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)).

         In short, Mondragon has failed to satisfy his burden of showing the necessary

  circumstances to warrant relief under the statutory framework to which the court must adhere.

  See Koons, 2020 WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and

  the conditions of confinement in jail, alone, are not sufficient grounds to justify a finding of

  extraordinary and compelling circumstances”). As the court observed in Koons, rejecting the

  notion that it has “carte blanche” authority to release whomever it chooses, “[t]he Court cannot




                                                 12
Case 4:18-cr-00132-MAC-KPJ Document 164 Filed 07/08/20 Page 13 of 13 PageID #: 581



  release every prisoner at risk of contracting COVID-19 because the Court would then be obligated

  to release every prisoner.” Id.

  III.   Conclusion

         Consistent with the foregoing analysis, Mondragon’s pro se Letter Motion (#160) is

  DENIED.

          SIGNED at Beaumont, Texas, this 8th day of July, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                13
